Name: Commission Regulation (EC) NoÃ 1220/2008 of 8Ã December 2008 amending Regulation (EC) NoÃ 950/2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  tariff policy;  trade policy;  trade;  agri-foodstuffs;  food technology
 Date Published: nan

 9.12.2008 EN Official Journal of the European Union L 330/5 COMMISSION REGULATION (EC) No 1220/2008 of 8 December 2008 amending Regulation (EC) No 950/2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 148(1) in conjunction with Article 4 thereof, Whereas: (1) Following Council Regulation (EC) No 1217/2008 of 8 December 2008 amending Annex I to Council Regulation (EC) No 1528/2007 in order to add the Republic of Zambia to the list of regions or states which have concluded negotiations (2), the Republic of Zambia becomes one of the beneficiary countries for the additional EPA sugar tariff rate quota referred to in Chapter VIIIa of Commission Regulation (EC) No 950/2006 (3). (2) Regulation (EC) No 950/2006 should therefore be amended accordingly. (3) Regulation (EC) No 1217/2008 enters into force on the day of its publication. In order for operators to request for import licences of sugar originating from the Republic of Zambia under the additional EPA sugar tariff quota as of that date, this Regulation should enter into force on the date of its publication. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 950/2006 is amended as follows: 1. In Article 31a, the first indent is replaced by the following:  Comoros, Madagascar, Mauritius, Seychelles, Zambia, Zimbabwe 75 000 tonnes, 2. In Annex I, in the part Order numbers for additional EPA sugar, the line relating to order number 09.4431 is replaced by the following: Third country Order number Comoros, Madagascar, Mauritius, Seychelles, Zambia, Zimbabwe 09.4431 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) See page 1 of this Official Journal. (3) OJ L 178, 1.7.2006, p. 1.